United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1070
                                    ___________

Calvin Allen, doing business           *
as Brick House Productions,            *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Missouri.
State of Missouri, Department of       *
Public Safety, Div. of Liquor Control; * [UNPUBLISHED]
Jim Anderson, Individually; City of    *
Kennett, Missouri; City Counsel,       *
Kennett, Missouri; Charles D. Brown, *
Individual and Official Capacity;      *
Terry M. McVey, Individual and         *
Official Capacity; Ronnie Morgan,      *
                                       *
             Appellees.                *
                                  ___________

                               Submitted: July 5, 2007
                                  Filed: July 10, 2007
                                   ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
        Calvin Allen appeals the district court’s1 adverse judgment in his action brought
under 42 U.S.C. §§ 1981, 1983, and 1985 for the denial of a liquor license. Following
careful review, see Casazza v. Kiser, 313 F.3d 414, 418 (8th Cir. 2002) (de novo
review of dismissal); Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997) (de
novo review of summary judgment), we affirm for the reasons stated by the district
court. See 8th Cir. R. 47B. We do not consider Allen’s tendered “Motion to Vacate,
Set Aside, and Remand Summary Judgment Request Oral Argument,” and order that
it be stricken.
                        ______________________________




      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                          -2-